DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  in claim 14, the word “is” should be inserted after “rim” in line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hongtawornsiri (US 2008/0072835, cited on 9/23/19 IDS).
For claim 1, Hongtawornsiri discloses an apparatus 1, comprising: a receptacle 3 including: a receptacle bottom panel (bottom panel of ref. 3) joined to an interconnected plurality of receptacle side panels (side panels of ref. 3) upwardly extending to a 
For claim 2, Hongtawornsiri discloses an aperture element (paras 0009 and 0011 describe tiny water drainage holes at the bottom of ref. 3) disposed in said bottom panel.
For claim 3, Hongtawornsiri discloses a passthrough conduit 6 disposed between said receptacle rim and said bottom panel (Figs. 4-6).
For claim 13, Hongtawornsiri discloses a fluid reservoir 2 including a reservoir bottom panel (bottom panel of ref. 2) joined to an interconnected plurality of reservoir side panels (side panels of ref. 2 in Figs. 1 and 4-6) upwardly extending to a reservoir rim (stepped rim of ref. 2 in Figs. 4 and 6), said reservoir defining an open ended interior space to receive said receptacle (Figs. 4-6).
For claim 14, Hongtawornsiri discloses wherein said receptacle rim removably mateably engagable with said reservoir rim to releasably support said receptacle (Figs. 2 and 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hongtawornsiri (US 2008/0072835) in view of Furuta (US 5749170), all cited on 9/23/19 IDS.
For claim 4, Hongtawornsiri is silent about a passthrough conduit cover which mateably engages said passthrough conduit.
Furuta teaches an apparatus comprising a passthrough conduit cover (cap described in col 9, ln 40-49, which installs onto feed water hole of reserve tank 56 with outlet tube 57 (together passthrough conduit); Fig. 19) which mateably engages said passthrough conduit (col 9, ln 40-49; Fig. 19). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hongtawornsiri to include a passthrough conduit cover which mateably engages said passthrough conduit as taught by Furuta in order to provide a convenient .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hongtawornsiri (US 2008/0072835, cited on 9/23/19 IDS) in view of Goldberg et al. (US 8408229).
For claim 5, Hongtawornsiri is silent about a controller including a toggle function to transition said fluid flow generator between an on condition and an off condition.
Goldberg et al. teach an apparatus comprising a controller 502 including a toggle function to transition said fluid flow generator 504 between an on condition and an off condition (col 14, ln 55-60 describes a toggle on/off switch which transitions the entire system including electric pump 504 between an on condition and an off condition; col 13, ln 1-21; Fig. 5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hongtawornsiri to include a controller including a toggle function to transition said fluid flow generator between an on condition and an off condition as taught by Goldberg et al. because toggle switches are a common and simple means of providing on/off functionality and would be easy and cost-effective to implement to provide a user with manual control of the fluid flow generator.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hongtawornsiri (US 2008/0072835, cited on 9/23/19 IDS) in view of Goldberg et al. (US 8408229), as applied to clams 1 and 5 above, and further in view of Thai-German Solar Co., Ltd. (DE 102006039695, hereinafter “Thai-German”, cited on 9/23/19 IDS, machine translation attached).
For claim 6, Hongtawornsiri as modified by Goldberg et al. is silent about wherein said controller further includes a timer which delimits periods of time in which said fluid flow generator operates in said on condition.
Thai-German teaches an apparatus 10 wherein a controller 18 includes a timer 54,56 which delimits periods of time in which said fluid flow generator 12 operates in said on condition (paras 0032-0033, 0050, 0053, 0070; Figs. 1-3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Hongtawornsiri as modified by Goldberg et al. to include a timer which delimits periods of time in which said fluid flow generator operates in said on condition as taught by Thai-German in order to provide automated operation of the fluid flow generator for added convenience so a user need not manually turn the fluid flow generator on and off.
For claim 7, Hongtawornsiri as modified by Goldberg et al. and Thai-German teaches (references to Thai-German) wherein said timer comprises a programmable timer 54,56 which can be programmed to adjust a start time and a stop time which delimits a period of time of said periods of time in which said fluid flow generator operates in said on condition (paras 0032-0033, 0050, 0053, 0070; Figs. 1-3).
For claim 8, Hongtawornsiri as modified by Goldberg et al. and Thai-German is silent about a battery electrically coupled to said controller; and a solar panel electrically coupled to said controller, said controller further comprising an electrical source selector which functions to: determine an amount of current generated by said solar panel; and 
In addition to the above, Thai-German teaches a battery 16 electrically coupled to said controller (via port 24; Fig. 1; para 0048); and a solar panel 14 electrically coupled to said controller (via port 22; Fig. 1; para 0048), said controller further comprising an electrical source selector (circuitry of ref. 18; Fig. 3) which functions to: determine an amount of current generated by said solar panel (paras 0052, 0055-0057; Figs. 1-3); and electrically couple said fluid flow generator 12 to said battery or to said solar panel depending upon said amount of current generated by said solar panel (pump 12 is electrically coupled to battery 16 or solar module 14 depending upon said amount of energy generated by solar module 14; paras 0052, 0055-0066; Figs. 1-3) in order to provide low energy costs, flexibility in the choice of installation location, and allow operation in poor light conditions, for example at sunrise, sunset or cloudy weather (paras 0004-0006). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hongtawornsiri as modified by Goldberg et al. and Thai-German to include a battery electrically coupled to said controller; and a solar panel electrically coupled to said controller, said controller further comprising an electrical source selector which functions to: determine an amount of current generated by said solar panel; and electrically couple said fluid flow generator to said battery or to said solar panel depending upon said amount of current generated by said solar panel as taught by Thai-German in order to provide low energy costs, flexibility in the choice of installation location, and allow operation in poor light conditions, for example at sunrise, sunset or cloudy weather.

For claim 10, Hongtawornsiri as modified by Goldberg et al. and Thai-German is silent about wherein said controller further comprises a battery charger which functions to charge said battery with said amount of current generated by said solar panel.
In addition to the above, Thai-German teaches wherein said controller further comprises a battery charger 60 which functions to charge said battery with said amount of current generated by said solar panel (para 0071; Figs. 1-3) in order to provide the ability to charge the battery when solar energy is available to provide efficient operation of the apparatus (paras 0004-0006, 0071).It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hongtawornsiri (US 2008/0072835, cited on 9/23/19 IDS) in view of Goldberg et al. (US 8408229), as applied to clams 1 and 5 above, and further in view of Furuta (US 5749170, cited on 9/23/19 IDS).
For claim 11, Hongtawornsiri as modified by Goldberg et al. is silent about a controller compartment adjoined to said open ended interior space between said receptacle rim and said bottom panel, said controller disposed inside of said controller compartment.
Furuta teaches an apparatus comprising a controller compartment 48 adjoined to said open ended interior space between said receptacle rim and said bottom panel (Figs. 15-17 show ref. 48 being next to the open ended interior space of receptacle 47 between the rim (top edge of ref. 47) and bottom panel (bottom of ref. 47)), said controller 48 disposed inside of said controller compartment (Figs. 15-18; col 8, ln 57-62 and col 9, ln 25-32). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hongtawornsiri as modified by Goldberg et al. to include a controller compartment adjoined to said open ended interior space between said receptacle rim and said bottom panel, said controller disposed inside of said controller compartment as taught by .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hongtawornsiri (US 2008/0072835, cited on 9/23/19 IDS) in view of Goldberg et al. (US 8408229) and Thai-German Solar Co., Ltd. (DE 102006039695, hereinafter “Thai-German”, cited on 9/23/19 IDS), as applied to claims 1 and 5-7 above, and further in view of Evans (US 2011/0083761, cited on 9/23/19 IDS).
For claim 12, Hongtawornsiri as modified by Goldberg et al. and Thai-German is silent about a solar panel mount releasably mountable to said receptacle rim or a structure proximate said receptacle.
Evans teaches an apparatus comprising a solar panel mount 28 releasably mountable to said receptacle rim or a structure proximate said receptacle (Figs. 2-3; paras 0044 and 0060) in order to allow selective detachment of the solar panel for positioning in improved light conditions (para 0044). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hongtawornsiri as modified by Goldberg et al. and Thai-German to include a solar panel mount releasably mountable to said receptacle rim or a structure proximate said receptacle as taught by Evans in order to allow selective detachment of the solar panel for positioning in improved light conditions.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hongtawornsiri (US 2008/0072835, cited on 9/23/19 IDS) in view of Wei (CN 106508626, machine translation attached).

Wei teaches an apparatus comprising a plurality of fluid flow meters 3 coupled to said fluid flow generator outlet (Fig. 1 shows refs. 3 coupled to the outlet of pump 8 via pipes), each of said fluid flow meters delivers a pre-determined fluid flow in said on condition of said fluid flow generator 8 (paras 0042 and 0059) in order to improve the efficiency, accuracy and reliability of irrigation (para 0042). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Hongtawornsiri to include a plurality of fluid flow meters coupled to said fluid flow generator outlet, each of said fluid flow meters delivers a pre- determined fluid flow in said on condition of said fluid flow generator as taught by Wei in order to improve the efficiency, accuracy and reliability of irrigation.
Response to Arguments
Applicant's arguments filed 3/29/21 have been fully considered but they are not persuasive. 
Applicant argued with respect to claim 1: 
The action identifies Hongtawornsiri's structure 3 as comprising the receptacle recited by Applicant's claim 1. The action identifies Hongtawornsiri's structure 7 as comprising the receptacle compartment recited by Applicant's claim 1. The structures 3 and 7 of Hongtawornsiri, however, do not disclose claim 1's recitation of "a receptacle including... a receptacle compartment..." Accordingly, the Office should withdraw the 102 rejection to Claim 1. 
To reject Claim 1, the action asserts that the apparatus 1 of Hongtawornsiri discloses a receptacle 3 and a receptacle compartment 7 defined by side panels of the receptacle 3. Applicant's Claim 1, however, requires the receptacle compartment be more than just a feature of the apparatus defined by side panels of the receptacle. Claim 1 requires "a receptacle including... a receptacle compartment..." Thus, according to the language of Claim 1, the receptacle compartment of Claim 1 must be included in the receptacle itself and defined by the receptacle side panels. To be a feature included in the receptacle, the receptacle compartment must be an inclusive feature of Claim 1's receptacle. The receptacle itself must have the receptacle compartment. In Hongtawornsiri the receptacle 3 does not have the receptacle compartment 7. The compartment 7 is not an inclusive feature of the receptacle 3. In Hongtawornsiri, the receptacle 3 delimits a portion of compartment 7. The reservoir wall 2 also delimits a portion of the compartment 7. If one were to remove the receptacle 3 from the reservoir 2 of Hongtawornsiri, the receptacle 3 would not include the compartment 7. Accordingly, Hongtawornsiri does not show Claim 1's feature of "a receptacle including... a receptacle compartment..." Therefore, the 102 rejection to Claims 1-3 and 13-14 should be withdrawn.
The Examiner respectfully disagrees. First, the receptacle compartment is not recited as an element of the receptacle, as applicant appears to assert. Claim 1 recites “a receptacle bottom panel joined to an interconnected plurality of receptacle side panels upwardly extending to a receptacle rim”; thus, the recited elements of the receptacle are the receptacle bottom panel, side panels, and rim. The receptacle side define the receptacle compartment.
Here, Hongtawornsiri’s side panels of ref. 3 define the receptacle compartment 7, which is adjoined, by the side panels, to the open ended interior space between the receptacle rim and the bottom panel, as shown in Figs. 4-6. That the reservoir wall 2 also delimits a portion of the compartment 7 is irrelevant because the claim does not preclude it. The side panels of ref. 3 delimit a portion of the compartment, thus, they define the compartment. Nowhere is it claimed that another element cannot also help define the compartment. Furthermore, even if the receptacle compartment were to be clearly recited as an element of the receptacle, for purposes of claim 1 the receptacle of Hongtawornsiri may be considered to include refs. 2 and 3. Therefore, the prior art meets the argued limitation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643